Some of the questions presented in this case are identical with those presented for our determination in the case of Sears Roebuck  Co. v. Roddewig, 228 Iowa 1273, *Page 1302
292 N.W. 130. The decree appealed from ordered the same type of an injunction as was involved in that case. For the reasons there stated, the decree must be affirmed in all particulars where the two cases are identical.
One question is presented by the record herein which was not presented in the Sears, Roebuck  Company case. That question is whether the plaintiff can be required to collect the use tax on sales made in retail stores located near, but outside, the boundaries of the state of Iowa, some of which are located at Austin, Minnesota, Maryville, Missouri, Nebraska City, Nebraska, Sioux Falls, South Dakota, and Moline, Illinois, where the purchaser is a resident of Iowa and purchases the property for use in this state. The court enjoined the defendants from undertaking to require plaintiff to collect a use tax on such sales. The position there taken by us in the Sears, Roebuck 
Company case demonstrates that the action of the court was right.
Accordingly, the decree appealed from, in all of its particulars, must be and it is affirmed. — Affirmed.
SAGER, HALE, BLISS, and OLIVER, JJ., concur.
HAMILTON, C.J., and MITCHELL, RICHARDS, and STIGER, JJ., dissent.